Citation Nr: 0518464	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945 and from November 1950 to December 1951.  
Among his commendations for his service are the Silver Star 
medal and the Purple Heart with Gold Star.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In June 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, rated 50 
percent disabling; fragment wound of the left flank, rated 20 
percent disabling; chronic back strain, rated 20 percent 
disabling; and residuals of superficial wounds of the left 
buttock and right hand.  The combined rating is 70 percent.

2.  The preponderance of the evidence indicates that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected back 
disability.

CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. 
§ 3.159(c) (2004).  As will be discussed below, the Board 
finds that a total disability rating is warranted.  As such, 
a discussion of the VCAA is not needed.

Total Disability Evaluations Based on Individual 
Unemployability

Entitlement to a total disability rating for compensation 
based on unemployability of the individual (TDIU) requires 
the presence of an impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a  determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the  veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

The governing regulations provide that, to qualify for a 
TDIU, if there is more than one service-connected disability, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  The 
Board notes that in January 2003, the RO established by 
rating decision a 50 percent evaluation for post-traumatic 
stress disorder, effective May 24, 2002, bringing the 
veteran's combined disability rating to 70 percent.  
Subsequently, in February 2003, the veteran initiated the 
TDIU claim.

Service connection was established for chronic back strain 
with degenerative joint disease in the lumbar spine by rating 
decision in June 2002.  During the course of the appeal, the 
veteran, through his representative, submitted private 
medical evidence to the Board along with a waiver of his 
right to consideration of that evidence by the RO.  This 
evidence is an April 2005 opinion written by the veteran's 
treating physician who states that the veteran is unable to 
work due to the pain of spinal stenosis, which is unable to 
be repaired due to thrombocytopenia.  There is no opinion to 
the contrary.

The Board notes that treatment records previously submitted 
by the veteran confirm a diagnosis of severe lumbar stenosis 
with associated peripheral neuropathy, as evidenced by 
magnetic resonance imaging (MRI) scans and electromyograph 
(EMG) studies.  Extensive degenerative changes in the lumbar 
spine are also present, as documented on x-ray studies.  The 
Board finds the evidence proves that the veteran's service-
connected back disability is of sufficient severity to 
produce unemployability.


ORDER

Entitlement to a total disability rating based on 
unemployability is granted, subject to regulations applicable 
to the payment of monetary benefits.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


